Decree affirmed. The Hingham board of appeals denied a zoning variance relating to premises now containing (as a nonconforming use in a Residence A district) a public dance hall, currently little used as such. Bow-mar’s Inc. sought the variance in order to use the premises, for long hours each day, as a sales room and display center for small boats. The trial judge who heard an appeal under G. L. c. 40A, § 21 (as amended through St. 1960, c. 365), reached less definite conclusions than would have been desirable, but ordered that the board be sustained. The evidence, which is reported, and the judge’s findings, amply establish that the board acted within its “field of administrative discretion” and that its action was not “unreasonable, whimsical, capricious, or arbitrary.” Pendergast v. Board of Appeals of Barnstable, 331 Mass. 555, 559-560. See Bruzzese V. Board of Appeals of Hingham, 343 Mass. 421, 423.